PER CURIAM.
AFFIRMED. See Colson v. Fla. Unemployment Appeals Com’n, 76 So.3d 1042, 1044 (Fla. 1st DCA 2011) (“Because it is the claimant who initiates Unemployment Compensation proceedings by filing a claim for unemployment benefits, it is incumbent upon the claimant to keep the agency apprised of his or her current address. Given the limited and exceptional nature of the ‘good cause’ cases where untimely appeals have been excused, the claimant’s change of address due to his incarceration for criminal offenses, which he did not report to the agency in order to keep his address of record current, does not constitute good cause to allow a late-filed appeal to the UAC.”).
MARSTILLER, ROWE, and SWANSON, JJ., concur.